Order entered October 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00157-CV

CBIF LIMITED PARTNERSHIP, COLUMBIA AIRPORT, LLC, AND STEVE FLORY,
                            Appellants

                                               V.

TGI FRIDAY'S INC., LBD CORPORATION, TGIF/DFW PARTNER, LLC, TGIF/DFW
      MANAGER, LLC, TGIF/DFW TERMINAL A RESTAURANT, DOMAIN
ENTERPRISES, INC., TGIF/DFW RESTAURANT JOINT VENTURE, LOUIS STURNS,
 NORMA ROBY, ERMA JOHNSON HADLEY, RSH CONCESSIONS, LLC, ET AL.,
                               Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-04730

                                           ORDER
       We GRANT appellants’ September 29, 2015 unopposed joint motion for additional

extension of time to file briefs and ORDER the briefs be filed no later than November 9, 2015.

Appellants are cautioned that no further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE